                  Case 2:19-cv-01822-SI             Document 45-3         Filed 09/03/20      Page 1 of 1


                      ODFW Survey Data for Baker PAC Active Leks in 2018                                          ´
                                                                                 Note: Numbers in parentheses below
                                                                                       lek names are males counted
                                                                                       in 2018




                                              BIG CREEK
                                              (24)

         MAGPIE X
                                  #
                                  *

         PEAK                                    GUZZLER #2
                                                 (5)
                                      #
                                      *



                                                                                     HUTTON
                                                                                     (5)
                                                                                 #
                                                                                 *




    BAKER                                                             BAKER PAC
                                                                                                    MINNIE MAY
                                                                                                    (7)
    CITY
                                          #
                                          *
              !                                 VIRTUE #2
                                                (16)                         #
                                                                             *                 #
                                                                                               *
                                                                                     EAST WIDMAN
                                                                                     (13)




                                                                      #
                                                                      *
                                                                             SARDINE CREEK
                                                                             (22)




    #
    *   Active Lek
        Selected B2H Transmission Route
        Four Mile Lek Buffer (190,387 acres)
        Four Mile Transmission Buffer
        Baker PAC

0       2.5       5          10                    15
                                                     Miles
                                                              19-1822 - Declaration of Craig Miller - Exhibit 3
